DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
¶14, last two lines: “The sensor and the evaluation unit” should read --The at least one sensor--.
Claim Objections
Claims 11 – 20 are objected to because of the following informalities. Appropriate correction is required.
Claim 11, line 3: “the drive cylinder” should read --the at least one drive cylinder--. The other instances of this limitation in the rest of the independent claim as well as dependent claims should be amended accordingly.
Claim 11, line 4: “thick matter” should read --the thick matter--. The other instances of this limitation in the rest of the independent claim as well as dependent claims should be amended accordingly.
Claim 11, line 5: “the conveying cylinder” should read --the at least one conveying cylinder--. The other instances of this limitation in the rest of the 
Claim 11, line 6: “the drive piston” should read --the at least one drive piston--. The other instances of this limitation in the rest of the independent claim as well as dependent claims should be amended accordingly.
Claim 11, lines 6-7: “the conveying piston” should read --the at least one conveying piston--. The other instances of this limitation in the rest of the independent claim as well as dependent claims should be amended accordingly.
Claim 11, line 9: “hydraulic liquid” should read --the hydraulic liquid--. The other instances of this limitation in the rest of the independent claim as well as dependent claims should be amended accordingly.
Claim 11, line 16: “the pump connection” should read --the at least one pump connection--. The other instances of this limitation in the rest of the independent claim as well as dependent claims should be amended accordingly.
Claim 17, lines 2-3: “hydraulic liquid” should read --the hydraulic liquid--.
Claim 18, line 4: “the measured pressure” should read --the measured pressure of the hydraulic liquid and/or of the thick matter--.
Claim 19, line 4: “compare the measured drive pump pressure with the measured pressure” should read --compare the measured drive pump pressure of the hydraulic liquid with the measured pressure of the hydraulic liquid and/or of the thick matter--.
Claim 20: “the identification element” in line 4, “an identification element of the sensor” in line 5 and “the identification element” in line 7 and last line should read --the at least one identification element of the sensor--.
Claims 12 – 20 are objected to for being dependent on claim 11.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 11 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites the limitation “a sensor which is designed to independently detect whether the pump connection is connected to the rod-side passage or to the crown-side passage” in lines 16-17. The claim recites a (single) sensor to be capable of performing the claimed function. The written description requirement was not met because there is no support for this limitation in the originally filed specification. The originally filed specification (in view of ¶14, ¶51-¶87 and figs. 1-11) rather discloses to require at least two sensors (in fig. 1: sensors 91, 92, 93; figs. 2-7: sensors are 91, 92; figs. 8-11: sensors are 70a, 70b) for performing the function of “independently detect whether the pump connection is connected to the rod-side passage or to the crown-side passage”. Therefore, the above limitation was not described in the originally filed specification in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) or a joint inventor had possession of the claimed invention. The written description requirement is further not met as discussed below in “Note”.
Claim 13 recites the limitation “wherein the sensor is designed to: measure at least one characteristic variable, which is dependent on the pump connection side, of the drive piston, of the conveying piston, of the piston rod, of the hydraulic liquid and/or of the thick matter in detection operation of the drive pump, and detect the pump connection side based on the measured characteristic variable” in lines 1-5.
The originally filed specification (in view of ¶14, ¶51-¶87 and figs. 1-11) discloses to require at least two sensors (in fig. 1: sensors 91, 92, 93; figs. 2-7: sensors are 91, 92; figs. 8-11: sensors are 70a, 70b) for performing the claimed function. One sensor is used for a characteristic variable and another sensor is used for a comparison variable. Then, the characteristic and comparison variables are compared and “the detection of pump connection side” is made based on the comparison. Therefore, the written description requirement for “the (single) sensor performing the claimed function” in claim 13 was not met.
and of the thick matter in detection operation of the drive pump” (emphasis added) is also not met. The originally filed specification fails to provide support for measuring “characteristic variable” of all the claimed elements because the specification does not disclose what this common “at least one characteristic variable” among all the claimed elements is.
The written description requirement is further not met as discussed below in “Note”.
NOTE:
The originally filed specification discloses various embodiments to detect the pump connection side. For instance, detection of the pump connection side by the sensor based on “pressure” variable (embodiment in figs. 1-7); detection of the pump connection side by the sensor based on “position” (embodiment in figs. 8 and 9); and detection of the pump connection side by the sensor based on “phase change” (embodiment in figs. 10 and 11).
All these embodiments, in brief, discloses the sensor that is designed to “detect the pump connection side” by following: 
step A: determination of a first variable (characteristic variable) and a second variable (comparison variable); 
step B: comparing the first variable with the second variable, and 
step C: detecting the pump connection side based on a comparison result in step B.
Consider the embodiment shown in fig. 2 and fig. 3 with above steps: in step A: the first variable is sensed by sensor 91 (say A) and the second variable (say B) is sensed by sensor 93; in step B: A and B are compared; and in step C: conclusion of which pump connection side is present (either one shown in fig. 2 or one shown in fig. 3) is made based on a comparison result in step B.
The written description requirement is further not met because the specification does not disclose “an algorithm or a process” (i.e. for example, no mathematical formula(s), flow chart, or mathematical criteria(s) and/or special purpose computer/processor is/are disclosed) to determine the comparison result required for making the determination of the pump connection side present in the apparatus.
It is not disclosed as to what criteria needs to be met when the two variables are compared? What of the following needs to occur? 
If A > B or A < B or A ≥ B or A≤ B or A = B, then “Pump connection connected to rod-side passage {rod-side pump connection}”, else “Pump connection connected to crown-side passage {crown-side pump connection}”; or
If A > B or A < B or A ≥ B or A≤ B or A = B, then “Pump connection connected to crown-side passage {crown-side pump connection}”, else “Pump connection connected to rod-side passage {rod-side pump connection}”.
Claims 12 – 20 are rejected for being dependent on claim 11.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 11 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the changeable connection” in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a sensor which is designed to independently detect whether the pump connection is connected to the rod-side passage or to the crown-side passage” in lines 16-17. The claim is indefinite because it is unclear from the originally filed specification as to how the claimed single sensor “independently detect whether the pump connection is connected to the rod-side passage or to the crown-side passage”. The specification, in brief, discloses “step A: determination of a first variable (characteristic variable) and a second variable (comparison variable); step B: comparing the first variable with the second variable, and step C: detecting the pump connection side based on a comparison result in step B”. It is not clear as to how the single sensor determines/measures the two variables required to make the determination of the pump connection side. Furthermore, the specification does not disclose sufficient structure such as a special purpose computer, an algorithm or a process to perform this claimed function, specifically the structure for processing the two variables after 
Claim 13 recites the limitation “wherein the sensor is designed to: measure at least one characteristic variable, which is dependent on the pump connection side, of the drive piston, of the conveying piston, of the piston rod, of the hydraulic liquid and/or of the thick matter in detection operation of the drive pump, and detect the pump connection side based on the measured characteristic variable” in lines 1-5. The claim is indefinite for following reasons:
There is a lack of antecedent basis for the phrase “the pump connection side” in lines 2-3 of the claim.
If the limitation is read as “wherein the sensor is designed to: measure at least one characteristic variable, which is dependent on the pump connection side, of the drive piston, of the conveying piston, of the piston rod, of the hydraulic liquid and/or of the thick matter in detection operation of the drive pump, and detect the pump connection side based on the measured characteristic variable", then
(a) it is unclear as to what this “characteristic variable” is that is common to all the claimed elements; and
(b) it is unclear as to whether “at least one characteristic variable” implies: (a) “one or more” characteristic variable that is common to the drive piston, the conveying piston, the piston rod, the hydraulic liquid and the thick matter or (b) “one or more” characteristic variable corresponding to each of the drive piston and of the thick matter (say C5).
If the limitation is read as “wherein the sensor is designed to: measure at least one characteristic variable, which is dependent on the pump connection side, of the drive piston, of the conveying piston, of the piston rod, of the hydraulic liquid and/or of the thick matter in detection operation of the drive pump, or detect the pump connection side based on the measured characteristic variable", then it is unclear as to how the sensor is designed to measure “a characteristic variable of the conveying piston” or “a characteristic variable of the piston rod” is? In view of disclosure in ¶79, it is understood that the characteristic variable for the conveying piston or piston rod is a “movement duration”, but the specification does not explain how the sensor (71a, 71b) is/are also designed to measure “a movement duration of the conveying piston” or “a movement duration of the piston rod”. 
Please note the following: based on the disclosure in ¶51, ¶54, ¶77, ¶79: characteristic variable of the drive piston is/are P1a, P1b, P2a, P2b, Ta, Tb or characteristic variable of hydraulic liquid is p1 or characteristic variable of the thick matter is p2.
Furthermore, with respect to the limitation “detect the pump connection side based on the measured characteristic variable”, it is unclear as to what applicant means by “the pump connection side”? 
In view of disclosure in ¶12 and ¶13 of the specification, there are three sides: “rod-side pump connection”, “crown-side pump connection” and “active 
Thus, it is further unclear from the specification as to how exactly the sensor makes the detection as to whether there is a “rod-side pump connection” or a “crown-side pump connection”. In the originally filed specification, in brief, it is disclosed that two variables or values are compared (for instance in fig. 1, a first variable sensed by sensor 91 is compared with a second variable by sensor 93). However, it is not disclosed as to what criteria needs to be met when the two variables or values are compared? For instance, if one of the variables is “A” and another variable is “B”, then what of the following needs to occur? Furthermore, are “A” and “B”, when being compared, two unitless numbers or two numbers with same units?
If A > B or A < B or A ≥ B or A≤ B or A = B, then “Pump connection connected to rod-side passage {rod-side pump connection}”, else “Pump connection connected to crown-side passage {crown-side pump connection}”; or
If A > B or A < B or A ≥ B or A≤ B or A = B, then “Pump connection connected to crown-side passage {crown-side pump connection}”, else “Pump connection connected to rod-side passage {rod-side pump connection}”.
Claim 14 recites the limitation “wherein the sensor is designed to: determine at least one comparison variable based on the drive volume flow and/or a drive pump The claim is indefinite for following reasons:
With respect to the phrase “a drive pump pressure”, it is unclear if this claimed pressure is same or different from “a drive pressure” claimed in lines 11-12 of claim 11. A drive pump pressure in view of ¶58 or ¶22 of the specification is understood as either suction pressure of the drive pump “pN” or discharge pressure of the drive pump “pA”. “a drive pressure” claimed in lines 11-12 of claim 11 is the discharge pressure of the drive pump. Thus, if the claimed “drive pump pressure” is a discharge pressure of the drive pump, then it is same as that of “a drive pressure” claimed in lines 11-12 of claim 11; and if the claimed “drive pump pressure” is a suction pressure of the drive pump, then it is different from “a drive pressure” claimed in lines 11-12 of claim 11.
With respect to the phrase “the comparison variable”, it is unclear if this claimed comparison variable is same or different from “at least one comparison variable” claimed in line 2 of claim 14.
With respect to the phrase “the characteristic variable”, it is unclear if this claimed characteristic variable is same or different from “at least one characteristic variable” claimed in line 2 of claim 13.
With respect to the phrase “a variable based on the characteristic variable”, it is unclear as to what a variable is that is based on the measured characteristic 
If the limitation in lines 2-3 of the claim is read as “determine at least one comparison variable based on the drive volume flow and a drive pump pressure”, then it is unclear from the specification as to what this comparison variable is?
If the limitation in lines 4-5 of the claim is read as “compare the comparison variable with the characteristic variable and with a variable based on characteristic variable”, then the relationship of “the comparison variable” with both “the characteristic variable” and “a variable based on the characteristic variable” is also unclear from the specification.
Claim 15 recites the limitation “detect the pump connection side based on the detection of the positions” in last line. With respect 
Claim 16 recites the limitation “the positions” in line 4. It is unclear if the claimed positions are same or different from “at least two positions” claimed in line 3 of the claim 15.
Claim 17 recites the limitation “the oscillation connection side” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 15 – 19 recites the limitation claiming different embodiments of the sensor designed to “measure” a corresponding characteristic variable and “detect” the pump connection side based on the measured corresponding characteristic variable. These claims are indefinite because it is unclear from the specification as to what criteria needs to be met when the two variables or values are compared (please note that the comparison step is not claimed in claims 15 -18, but however is required in view of the disclosure for determining the pump connection side). The specification does not provide sufficient structure such as a special purpose computer, an algorithm or a process to perform this claimed function, specifically the structure for processing the two variables after comparison step in order to arrive at the conclusion of which pump connection side is present in the apparatus.
Claim 20 recites the limitation “detect the pump connection side” in last 2nd line. There is insufficient antecedent basis for the phrase “the pump connection side” in the claim. 
with respect to the limitation “detect the pump connection side”, it is unclear as to what applicant means by “the pump connection side”? In view of disclosure in ¶12 and ¶13 of the specification, there are three sides: “rod-side pump connection”, “crown-side pump connection” and “active pump connection side”. Is the detection made for “rod-side pump connection” and “crown-side pump connection” OR is the detection made for “active pump connection side”? In view of disclosure in ¶63 and ¶67, it is understood by the examiner that the detection of “rod-side pump connection” and “crown-side pump connection” is being made. 
Claim 20 also recites the phrase “and/or” along with “one of both of”. This claim is indefinite because not all the possible scenarios as claimed are definite.
For instance, consider the following possible limitation: “the pump connection have at least one identification element of the sensor and the rod-side passage have an identification detection device of the sensor to detect the identification element, wherein the sensor is designed to detect the pump connection side based on the detection of the identification element”. In view of figs. 12 – 14 and disclosure ¶87-¶94, if the pump connection (30a) has the identification element (IE) and the rod-side passage (SDa) has the detection device (EE), then the identification element (IE) would never be detected by the detection device (EE) (as required by the underlined portion above in the limitation). Thus, making the claim indefinite. 
Similar arguments can be made for other possible indefinite scenarios in the claim.
Claims 12 – 20 are rejected for being dependent on claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Muenzenmaier et al. (US 2003/0170127 – herein after Muenzenmaier).
In reference to claim 11, Muenzenmaier teaches an apparatus for conveying thick matter (see fig. 1), comprising (see figs. 2a, 2b, 3a, 3b): 
at least one drive cylinder (24, 24’) for receiving hydraulic liquid (see ¶22); 
at least one drive piston (30, 30’) which is arranged in the drive cylinder; 
at least one conveying cylinder (10) for receiving thick matter; 
at least one conveying piston (26) which is arranged in the conveying cylinder; 
at least one piston rod (28) which is fastened to the drive piston for motion coupling to the conveying piston, wherein the drive cylinder (24, 24’) has a rod-side passage (34’, 34’’) for pressurization of a rod side of the drive piston (see fig. 2a, 2b) with hydraulic liquid (via lines 38’, 38’’) and has a crown-side passage a crown side (delivery piston head side), which is averted from the rod side, of the drive piston with hydraulic liquid (see figs. 3a, 3b); 
a drive pump (42) which is designed to generate a drive volume flow, with a drive pressure, of hydraulic liquid for the movement of the drive piston (see ¶23); 
at least one pump connection (38’, 38’’) of the drive pump connected to the rod-side passage or to the crown-side passage for the flow of hydraulic liquid (as seen in figs. 2a, 2b, 3a, 3b); 
a sensor (52’, 52’’, 54) which is designed to independently detect whether the pump connection is connected to the rod-side passage or to the crown-side passage (see ¶23, ¶25 - ¶29)
[figs. 2a and 3a shown an apparatus for low pressure operation: 
in fig. 2a, there exists an apparatus wherein a pump connection 38’, 38’’ is connected to rod side passage 34’, 34’’; in fig. 3a, there exists an apparatus wherein a pump connection 38’, 38’’ connected to crown side passage 36’, 36’’;
when comparing figs. 2a and 3a: the leakage in drive cylinders in fig. 2a (see arrows 56’, 56’’) is different from the leakage in drive cylinders in fig. 3a (see arrows 56’, 56’’) {see ¶24: The leakage flow occurring on the basis of the pressure differential is symbolically quantified by the length of the curved arrow 56', 56"};
thus, the sensor(s) 52’, 52’’, 54 in fig. 2a are capable of independently detecting whether the pump connection 38, 38’ is connected to the rod-side passage 34’, 34’’ or to the crown-side passage 36’, 36’’ because the sensor(s) measure the characteristic variable (position of the piston) and takes an 
and, 
a control unit (51) which is designed to (see ¶23) control the apparatus in a rod-side operating mode when a rod-side pump connection is detected (embodiment shown in fig. 2a, 2b) and to control the apparatus in a crown-side operating mode when a crown-side pump connection is detected (embodiment shown in fig. 2a, 2b).
The prior art of Muenzenmaier teaches an identical apparatus (see figs. 2a, 2b, 3a, 3b) to that of claimed applicant’s apparatus.
Thus, with respect to the feature “at least one pump connection which is designed for the changeable connection of the drive pump to the rod-side passage or to the crown-side passage for the flow of hydraulic liquid”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to design the at least one pump connection in Muenzenmaier as a changeable connection (in view of figs. 2a-3b of Muenzenmaier) in order to provide the pump system that can be easily adapted for various applications, such as high pressure/volume/flow and/or low pressure/volume/flow application. The power/force imparted on the conveying pistons when the pump connection is connected to the crown-side of the drive pistons is more (due to the more area available in the crown-side chamber of 
Please note: The limitation “at least one pump connection which is designed for the changeable connection of the drive pump to the rod-side passage or to the crown-side passage for the flow of hydraulic liquid” requires (in view of applicant’s own disclosure in ¶13 and ¶45) the pump connection to be manually changed by the operator/user. Thus, the claim is not claiming an apparatus in its final form.
In reference to claim 12 Muenzenmaier teaches the apparatus, wherein at least two drive cylinders (24, 24’) and at least two drive pistons (30, 30’) are provided (as seen in fig. 2a-3b); and at least one oscillation connection (44) is designed for the changeable connection of crown-side passages (condition A) or rod-side passages (condition B) of the drive cylinders for a flow of hydraulic liquid (see figs. 2a, 2b, wherein connection 44 is with the crown-sides passages 36, 36’’ and see figs. 3a, 3b, wherein connection 44 is with the rod-side passages 34’, 34’’), such that the drive pistons (30, 30’) are coupled in terms of phase (the drive pistons move in opposite direction, i.e. when one goes/moves to the right then other goes/moves to left and vice versa; thus they are coupled in terms of phase).
Allowable Subject Matter
Claims 13 – 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action. It is suggested by the examiner that any amendments made to the claims for overcoming 112 rejections should also properly address the similar/same language present in the filed specification, especially for the phrase “and/or”.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts on record alone or in combination fails to specifically teach the feature of “detect the pump connection side based on the measured characteristic variable”, as in claim 13; and “wherein the sensor is designed to detect the pump connection side based on the detection and/or non-detection of the identification element”, as in claim 20.
Claims 14 – 19 depend on claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Westermann, Veit, Hofmann and Benckert also teaches a similar apparatus for conveying a thick matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHIRAG JARIWALA/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746